Citation Nr: 9905347	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.  




This matter was previously before the Board of Veterans' 
Appeals (Board) in August 1998 at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, for further development.  As a 
result of the development, by rating decision dated in 
November 1998, the evaluation for the veteran's PTSD was 
increased to 70 percent disabling, effective December 5, 
1995.  The matter has been returned to the Board for 
appellate review.  


FINDING OF FACT

PTSD is productive of totally incapacitating psychoneurotic 
symptomatology thereby rendering him demonstrably unable to 
obtain or retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1, 4.7. 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.




When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating period otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that the veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.  

The veteran's service-connected PTSD has been evaluated as 
70 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, under the "new" rating criteria for 
neuropsychiatric disorders which took effect during the 
pendency of this appeal (on November 7, 1996).  The "new" 
criteria direct that a 70 percent rating be assigned where 
there is the following disability picture:  Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
settings); inability to establish and maintain effective 
relationships.  

The "new" rating criteria permit the 100 percent rating for 
psychiatric disability where there is the following 
disability picture:


Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996.  

In a precedent opinion, the VA's General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:

Among other changes, the November 1996 final rule 
established, in 38 C.F.R. § 4.130, a "general rating formula 
for mental disorders" which identifies specific symptoms and 
manifestations of mental disorders associated with different 
percentage disability ratings.  That formula replaced the 
general rating formulas for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders previously 
contained in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon whether the 
claimant's social and industrial impairment due to a mental 
disorder was most accurately characterized as "total," 
"severe," "considerable," "definite" or "mild."  The purpose 
of the amendment was to remove terminology from 38 C.F.R. 
§ 4.132, which was considered nonspecific and subject to 
differing interpretations, and to provide objective criteria 
for determining entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 54,825, 54,829 
(1995).

On its face, the amended regulation is neither more nor less 
beneficial to claimants than the prior provisions.  In some 
cases, the amended regulation may be more beneficial to the 
claimant than the prior provisions, because the evidence in 
the case does not reflect symptoms or manifestations 
associated with the higher rating under the amended 
regulation.  

In other cases, however, although the amendments were not 
designed to liberalize rating criteria, the amended 
regulation may be more beneficial to a claimant because the 
evidence indicates that the claimant has symptoms or 
manifestations which, under the amended provisions, are 
associated with a rating higher than that which may have been 
assigned by the RO under the prior, nonspecific, and more 
subjective regulations.  Accordingly, it will be necessary 
for those with adjudicative responsibilities to determine, on 
a case-by-case basis, whether the amended regulation, as 
applied to the evidence in each case, is more beneficial to 
the claimant than the prior provisions.  VAOPGREC 11-97 
(O.G.C. Prec. 11-97).

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. §  7104(c) (West 1991 & 
Supp. 1998).

Under the old criteria, a 70 percent evaluation was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  The maximum rating of 
100 percent was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411.

Factual Background

The RO granted service connection for PTSD by rating decision 
dated in May 1981.  A 10 percent evaluation was assigned, 
effective March 5, 1981. 

By rating decision dated in April 1994, the schedular rating 
for the PTSD was increased from 10 percent to 50 percent 
disabling, effective September 22, 1989.  

The evidence of record includes a September 1995 
communication from the Director of Human Resources of 
Winnebago County in Illinois, in which it was indicated the 
county accepted the "forced resignation" offered by the 
veteran.  The veteran and the county reportedly "agreed that 
this resignation is appropriate based on irreconcilable 
philosophical differences between the parties."  It was 
indicated that the county was aware that the veteran was a 
Vietnam veteran whose job performance might be impacted by 
PTSD.  However, it was further indicated that the county and 
the veteran agreed that the veteran was not a qualified 
person with a disability within the meaning of the Americans 
with Disabilities Act, and that the veteran had not sought 
"any reasonable accommodation as a result of his post-
traumatic stress disorder."  The veteran was to be terminated 
on November 3, 1995.

In December 1995 the veteran was accorded a rating 
examination by VA.  The claims folder was not available for 
review.  The veteran stated that his most recent examination 
had been four years previously.  The veteran believed that he 
warranted an increase in his disability rating because he had 
had increasing difficulty getting along with people, had been 
unable to hold a job, was most recently let go in a forced 
resignation with Winnebago County, and had began taking 
medications which helped a little, but not completely.  He 
stated that overall he was "simply having a hard time with 
it."  The veteran described numerous symptoms associated with 
PTSD.  

With regard to his job, the veteran indicated he had worked 
for the county highway department for the past two years.  He 
stated that he was written up many times because he was not 
where he was supposed to be and his attendance at times was 
poor.  A new personnel director came in, and between the two 
of them, they agreed on his forced resignation.  

The veteran reported that he was seeing a psychiatrist at a 
VA primary care clinic on a monthly basis and was taking 
Amitriptyline, 200 milligrams a night and Clonazepam, two 
tablets twice daily.  He also saw a social worker on a 
monthly basis.  

The veteran reported he had lived with his parents for the 
past 10 years.  He was never married.  He stated his longest 
term of employment since discharge from the military was with 
the Postal Service for five years.  However, he added that he 
only worked about two plus years with being off and on 
probation.  His primary job was as a construction worker.  
However, he indicated that since discharge from service he 
had had difficulty maintaining a job because of his 
difficulty with interpersonal relationships.  He had applied 
for Social Security disability as it had become clear to him 
that he could not work.  He denied any current alcohol use.  
He currently used marijuana about 2 to 3 times a week to help 
him sleep.  This was noted as being a dramatic decrease from 
his nightly use prior to the medication.  He denied any 
confrontations with the law.

On mental status examination the veteran was described as 
well groomed and well dressed.  He was alert and properly 
oriented.  He maintained good eye contact.  Speech was normal 
in tone, rhythm, and speed, but was somewhat slurred.  He was 
cooperative.  He described his mood as "good" and his affect 
was flat.  He demonstrated normal psychomotor activity.  
Thought content revealed no suicidal, homicidal or paranoid 
ideation or delusions.  Thought process was logical, coherent 
and cohesive.  There was no evidence of auditory or visual 
hallucinations.  Insight and judgment appeared fair.  

The examiner stated that the veteran's symptoms fit the 
criteria for the diagnosis of chronic PTSD.  The symptoms had 
caused significant difficulty with interpersonal 
relationships and the veteran's ability to work with other 
people was "clearly compromised."  The examiner opined that 
from the veteran's work history, it had become clear that he 
was unable to hold jobs on a consistent basis over the past 
20 years, with his most recent job having ended in a forced 
resignation.  The examiner further noted the veteran was 
currently under psychiatric treatment, and while this was 
helping minimally, it did not appear to have helped him to 
maintain his job.  Also, in addition to difficulty working, 
the examiner stated that the symptoms of the veteran's PTSD 
"have limited his interpersonal relationship outside of his 
parents."  

Of record is a March 1996 communication from an individual 
who reported he had known the veteran for more than 30 years.  
He indicated that in the past 20 years the veteran had 
changed from being social to antisocial.  The veteran stayed 
at home and did not see anyone.  The individual also stated 
the veteran had problems holding jobs.  He stated the 
veteran's memory was in bad shape and he was anxious and 
depressed.

Of record are reports associated with a Social Security 
disability determination dated in April 1996 granting the 
veteran disability benefits.  The qualifying conditions were 
listed as PTSD and personality disorders.  The medical 
reports accompanying the Social Security Administration 
determination included a February 1996 communication from a 
psychologist who gave Axis I diagnosis of bipolar II 
disorder, recurrent major depressive episodes with hypomanic 
episodes, and cannabis dependency.  Axis II diagnoses were:  
Rule out mild mental retardation; organic impairment due to 
alcohol/drug abuse; antisocial personality disorder.  The 
veteran was given a global assessment of functioning score of 
50. 

Another report associated with the Social Security 
determination was dated in March 1996.  The psychologist who 
wrote the report indicated that given the veteran's ability 
to learn, remember, and perform low stress routine work 
activities, he believed the veteran should be able to 
maintain employment that required minimal contact with 
others.

Also associated with the record was an April 1996 statement 
from another health care provider to the effect that the 
veteran had a long history of impulsivity, temper tantrums, 
emotional liability, and significant difficulty 
interpersonally resulting in loss of employment.  The 
condition appeared to be worsening.  Activities of daily 
living were significantly impaired.  The veteran was 
described as pervasively agitated and threatening.  The 
specialist stated that although the veteran could comprehend 
simple work tasks, he was too preoccupied and agitated to 
sustain the tasks.  It was commented that co-worker 
interaction would also be significantly impaired.

Received in October 1998 was a statement from a VA 
psychiatrist at the VA Primary Clinic at Rockford, Illinois.  
It was indicated that in July 1998 the veteran had a global 
assessment of functioning score of 60, while in September 
1998 he was given a global assessment of functioning score of 
40.

The veteran was accorded a rating examination by VA in 
October 1998.  The claims folder was available for review.  
It was indicated he was being followed at the Rockford VA 
Clinic and was being seen 4 to 6 times a year.  He was last 
employed in November 1995 when he lost his job over 
"authority problems."  The veteran complained of continuing 
PTSD symptoms, although he did not state they had worsened 
since his last rating examination.  He believed he was 
unemployable because he "can't drive and can't operate heavy 
machinery because of the medications."  He also stated he was 
not able to eat his low-fat diet at work, although he later 
indicated "I can't stand authority."  

The veteran reported nightmares several times a week along 
with intrusive thoughts of his service experiences.  He 
endorsed persistent avoidance as seen by marked diminished 
interests, feeling detached, and feeling estranged from 
others, restricted range of affect, and a sense of the 
foreshortened future.  He had persistent symptoms of 
increased arousal as seen by poor sleep, irritability, poor 
concentration, and hypervigilance.  It was noted he believed 
his medications which were begun in 1995 had been helpful 
with his symptoms, although the symptoms were still 
problematic.  

Reportedly, he slept 2 to 4 hours nightly with significant 
middle and initial insomnia.  The veteran reported having 
daily suicidal ideation, and indicated he had a gun.  
However, he further indicated he would not act on this as he 
had religious beliefs that he would be sent to hell should he 
take his own life.  He described his mood as "fair" and 
stated "I haven't been treated right by the VA, they ruined 
my life."  

The veteran reported having mood swings and being irritable 
and impulsive.  He also reported feelings of hopelessness and 
worthlessness.  He "softly" endorsed some manic symptoms, but 
the examiner believed he was exaggerating these symptoms.  He 
denied symptoms of overt psychosis, except for some paranoia 
which could be seen in the context of hypervigilance from his 
PTSD.  

As for anxiety, the veteran described having panic attacks, 
although he stated these were brought on "when things don't 
go my way and when I get irritable."  He exhibited no 
evidence of obsessions or compulsions or symptoms consistent 
with another anxiety disorder.  

His current medications included 2 milligrams of Kelonopin, 
three times daily, and 75 milligrams of Amitriptyline every 
night.

Currently, the veteran lived alone.  He stated that he lived 
with his parents until several years ago when "we didn't get 
along."  He had had no significant relationships over the 
past 15 years, and had only two good friends with whom he 
fished about once a month.  One of the two individuals drove 
him to the examination.  He stated that otherwise he had no 
friends.

As noted previously, the veteran had been unemployed since 
1995 and was receiving Social Security disability income.  He 
stated he was unable to work because his current medications 
would not allow him to work with heavy machinery.  He related 
that after discharge from the service, he worked for two 
months in an electrical store.  From 1974 to 1978, he was 
primarily interested in obtaining an advanced education, 
although he worked part time as a bartender.  From 1978 to 
1981, he worked full time as a bartender.  From 1982 to 1987, 
he worked at the U.S. Post Office, although he was fired from 
this job because of absenteeism secondary to alcohol abuse.  
In 1988, he worked at a machine shop. In 1989 he underwent 
surgery.   Since that time he had been working part time in a 
junk yard making metals available for resale.  

It was not clear what the veteran's most recent job was, 
though it appeared he had difficulty with authority figures.  
As for substance abuse, he had a history of abusing alcohol, 
although he stated he had been sober since 1989.  He rarely 
used marijuana any more and denied any current drug usage.

The veteran described a typical day as consisting of running 
errands and watching up to eight hours of television, mostly 
movies.  He was able to perform his activities of daily 
living and was rather isolated.  

On mental status examination he was described as alert and 
cooperative.  He showed marked irritability toward the VA 
system.  He was properly oriented.  He was casually dressed 
in jeans and a flannel shirt.  Good eye contact was 
exhibited.  He displayed normal speech.  He described his 
mood as "not good day secondary to being here."  Affect was 
irritable at times and showed no brightening.  He 
demonstrated no psychomotor education or retardation.  There 
were no tics or tremors noted and he displayed no abnormal 
movements.  Thought content indicated no suicidal or 
homicidal ideation.  There was no overt psychosis or frank 
delusions or paranoia.  However, he stated "some day I might 
kill somebody," although this was noted to be without any 
acute point or intent.  Thought processes were clear, 
logical, and rarely goal-directed.  There was no loosening of 
associations or circumstantiality.  He gave no evidence of 
auditory or visual hallucinations.  He was able to recall two 
objects in five minutes.  

The examiner stated that the veteran's symptoms met the 
diagnostic criteria for PTSD and an antisocial personality 
disorder.  Notation was also made of a history of alcohol 
abuse in distant remission.  The examiner stated the 
illnesses had led to and "continued to cause a restriction in 
his daily activities, constriction of his interest and 
difficulty/inability to relate to others."  The examiner 
further commented that the veteran's PTSD and antisocial 
personality disorder had "significant overlap in their 
symptomatology, and it is difficult to delineate symptoms 
with these disorders."  He stated that it appeared the 
veteran's main difficulty was maintaining employment related 
to both disorders as well as his social functioning.  

The Axis I diagnosis was PTSD.  The Axis II diagnosis was an 
antisocial personality disorder.  The global assessment 
functioning score was 50.  It was indicated the highest score 
during the past year was 50.  

Analysis

The Board notes initially that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board finds that the cumulative effect of the evidence 
described above, is a showing of a veteran who is unable to 
obtain or retain employment because of his psychiatric 
disability picture, a picture which consists of PTSD and an 
antisocial personality disorder.  However, as recently noted 
by a VA examiner, it was difficult to distinguish between 
symptoms of one disorder from symptoms of the other.  The 
most recent medical evidence of record is the report of a VA  
examination of the veteran in October 1998.  At that time it 
was stated that his psychiatric problems were causing 
restriction in his daily activities, constriction of his 
interests, and difficulty/inability to relate to others.  The 
veteran requires medication and periodic treatment for his 
psychiatric symptoms and the record reflects that he has been 
awarded disability benefits by the Social Security 
Administration primarily because of his psychiatric 
difficulties.

A VA examiner has specifically opined that the veteran's 
overall psychiatric impairment is his inability to engage in 
any gainful employment.  The Board notes that under the 
previous criteria effective for rating psychiatric disorders, 
the 100 percent evaluation requires that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community.  
Alternatively, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior warrant a 100 percent evaluation.  


Finally, a 100 percent evaluation is warranted if a veteran 
is demonstrably unable to obtain or retain employment due to 
PTSD.  38 C.F.R. § 4.132;  Diagnostic Code 9411 (effective 
prior to November 7, 1996).  This is the veteran's case.

As the Board discussed earlier, VA examiners have taken 
notice of the fact that the clinical manifestations of PTSD 
have adversely affected the veteran's adjustment in a social 
or industrial setting.  As to whether the veteran is totally 
disabled, the Board notes that the veteran is in receipt of 
disability benefits from the Social Security Administration 
due to his psychiatric disorders.

The evidentiary record shows documented treatment of the 
veteran for many years, with symptomatology noted to include 
PTSD of an intense nature.  VA examiners have concluded that 
PTSD has so adversely affected the veteran's social 
functioning that he is in effect leading an isolative 
existence and is under great stress because of this such that 
he must be followed closely on an outpatient basis.  It is 
clear from the record that the veteran is unable to acclimate 
himself in a social or industrial setting.  His absence from 
the labor market and virtual social isolation of several 
years standing has rendered him a poor candidate for even the 
most minimal kind of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
several years which has involved no meaningful social or 
industrial interaction.  Accordingly, at least three of the 
rating criteria for a 100 percent rating are independently 
met in the veteran'' case.  Johnson v. Brown, 7 Vet. App. 95, 
97 (1994); Richard v. Brown, 9 Vet. App. 266, 268 (1996).  In 
this regard the veteran is socially isolated, he suffers from 
disturbed thought and behavioral processes associated with 
almost all daily activities, and most of all, the veteran is 
demonstrably unable to work.  

For the foregoing reasons, the Board concludes that the 
record supports a grant of entitlement to a 100 percent 
evaluation for PTSD under the previous criteria effective for 
rating psychiatric disorders.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

In view of the fact that the Board has granted total benefits 
for PTSD under the previous criteria effective for rating 
psychiatric disorders, the Board need not explore the 
propriety of ascertaining whether total benefits may be 
assigned under the criteria for rating psychiatric disorders 
which became effective on November 7, 1996.  


ORDER

Entitlement to a 100 percent for PTSD is granted, subject to 
the provisions governing the payment of monetary benefits.



		
                                                RONALD R. 
BOSCH
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

